Exhibit 12.1 CARDTRONICS, INC. AND SUBSIDIARIES RATIOS OF EARNINGS TO FIXED CHARGES (in thousands) Years ended December 31, EARNINGS: Income (loss) before income taxes and cumulative effect of accounting changes $ $ $ ) $ ) $ ) Fixed charges (as outlined below), less preferred dividends(a) Total earnings, as defined $ $ $ ) $ $ FIXED CHARGES: Interest charges (b) $ Less: Write-off unamortized debt issuance costs (c) ) - - - ) Interest component of vault cash costs - Interest component of rental expense Preferred dividends(d) - Total fixed charges, as defined $ Ratio of earnings to fixed charges x x N/A N/A N/A Amount of earnings insufficient to cover fixed charges - - $ $ $ (a) Excludes preferred dividends as such amounts were not deducted in arriving at the income (loss) before income tax amounts reflected above. (b) Includes the amortization of debt discount and debt issuance costs. (c) Amounts included in interest charges line item above.As such, it is backed out separately from the computation of fixed charges. (d) Amounts have been grossed-up at the Company's effective tax rate for each applicable period.
